                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


MALIK SHABAZZ HAWKINS,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 5:17-cv-02024

D. L. YOUNG, Warden,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On March 27, 2017, the Petitioner, proceeding pro se, filed his Application Under 28

U.S.C. § 2241 for Writ of Habeas Corpus By a Person in State or Federal Custody (Document 1).

By Standing Order (Document 4) entered on March 28, 2017, the matter was referred to the

Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On September 20, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 6) wherein it is recommended that this Court dismiss the Petitioner’s

Application Under 28 U.S.C. § 2241 for Writ of Habeas Corpus By a Person in State or Federal

Custody and remove this matter from the Court’s docket. Objections to the Magistrate Judge’s

Proposed Findings and Recommendation were due by October 7, 2019.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the


                                               1
factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Application Under 28 U.S.C. § 2241 for Writ

of Habeas Corpus By a Person in State or Federal Custody (Document 1) be DISMISSED and

this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:          October 16, 2019




                                                2
